DETAILED ACTION
This action is in response to applicant’s amendment received on January 19th, 2021.
Claim Objections
Claims 6-9, 14, and 20 are objected to because of the following informalities: Claim 6 lines 14 and 15 recite ...the lumen orifices being tapped and threaded…. A bore/orifice that is tapped is threaded. Therefore, the claim orifices being tapped and threaded is redundant. Claims 7-9, 14, and 20 also include similar limitations. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9, 11, 14, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad (U.S. Publication 2007/0233123) in view of Wieland (U.S. Publication 2018/0368894) and in view of Maale (U.S. Patent 4,653,487) and in view of Jackson (U.S. Patent 5,941,885).
	Ahmad discloses a device (for example see Figures 1-2) comprising a main implant (100). The main implant includes a first part (106), a second part (104), a central portion (109), and a lumen (122). The central portion includes an outer periphery having lumens (112) extending from the periphery to the lumen. The first part and the second 
	Regarding the central portion having a polygonal cross-section, Wieland teaches a device comprising a main implant (12) comprising a shaft (18), wherein the shaft may include a polygonal cross-section, such as a hexagonal shaped cross-section (page 5 paragraph 55). It would have been an obvious matter of design choice to one skilled in the art at the time the invention was filed to provide the device of Ahmad wherein the shaft of the main implant includes a polygonal cross-section in view of Wieland, since applicant has not disclosed that such solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing a shaft of a bone screw. In re Dailey and Eilers, 149 USPQ 47 (1966).
	Regarding the device further comprising complementary implants, Maale teaches a device comprising a main implant (10) comprising a first part (14), a second part (16), a central portion, a lumen (20), and threaded perforations (26) in the central portion, wherein the device further comprises complementary implants (30) defining stopper micro screws, i.e. set screws, configured to be received in one or all the threaded perforations in order to direct injected material through the device and to predetermined sites in a patient. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Ahmad wherein the perforations are 
	Regarding the complementary implants including a separable insertion sleeve, Jackson teaches a device comprising a main implant (a pedicle screw) and a complimentary implant (set screw 1), wherein the complimentary implant includes a separable insertion sleeve (20) having a constriction (the examiner is interpreting the chamfer 94 and slots 46 as constrictions) capable of allowing better gripping of the  complimentary implant coupled to a micro screw (22) by a shearable breaking zone (32) in order to allow the complimentary implant to be easily inserted into the main implant and provide a low/flush profile with the main implant after insertion. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Ahmad as modified by Maale wherein the complementary implants include a separable insertion sleeve in view of Jackson in order to allow the complimentary implant to be easily inserted into the main implant and provide a low/flush profile with the main implant after insertion.
Claims 10 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad (U.S. Publication 2007/0233123) in view of Wieland (U.S. Publication 2018/0368894) further in view of Maale (U.S. Patent 4,653,487) further in view of Jackson (U.S. Patent 5,941,885) further in view of Fourcault (U.S. Publication 2004/0068261).
The device of Ahmad as modified by Wieland as further modified by Maale as further modified by Jackson discloses the invention as claimed except for the threads of .
Response to Arguments
Applicant's arguments filed January 19th, 2021 have been fully considered but they are not persuasive. The applicant’s argument that the Ahmad reference does not disclose a medical implant for “targeted injection” is not persuasive. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). Furthermore, Ahmad reference discloses the device being used such that biomaterial is injected through the device into surrounding tissue, i.e. targeted injection. The applicant’s argument appear to be a piecemeal analysis of the references, it has been held that one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references. For example, the applicant’s argument that one of ordinary skill in the art would not use the Maale reference to teach the complementary implants due to their size and possible difficulty to use is based on a . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775